Citation Nr: 0810678	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-27 594	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for glaucoma, cataract, 
and optic nerve cupping of the left eye.  

2. Whether new and material evidence has been received to 
reopen a claim of service connection for enucleation of the 
right eye due to glaucoma.  

3. Entitlement to service connection for radiation poisoning.  

4. Entitlement to service connection for loss of voice.  

5. Entitlement to service connection for residuals of a neck 
injury.  

6. Entitlement to service connection for residuals of a left 
leg and a groin injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1945 to November 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Historically, the veteran was notified by RO letter of a May 
1993 rating decision which denied service connection for 
glaucoma, cataract, and optic nerve cupping of the left eye 
and for enucleation of the right eye due to glaucoma.  In 
pertinent part, it was found that the veteran was not a 
member of the occupation forces at Nagasaki or Hiroshima, 
Japan, or served within 10 miles of those cities.  The cause 
of his cataract was not shown to be due to inservice ionizing 
radiation exposure because it was due to nuclear sclerosis 
and not shown to be a posterior subcapsular cataract.  The 
veteran did not initiate an appeal of that decision.  

In July 2004, the veteran applied to reopen those claims and 
also claimed service connection for the other disabilities.  

In February 2008, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.  

In February 2008, the case was advanced on the docket due to 
the veteran's age.  38 U.S.C.A. § 7107; 38 C.F.R. 
§ 20.900(c).  

FINDINGS OF FACT

1. There is no competent evidence of record that the veteran 
was exposed to ionizing radiation in service.  

2. In May 1993, the RO denied service connection for 
glaucoma, cataract, and optic nerve cupping of the left eye 
and for enucleation of the right eye due to glaucoma is 
final.  Although notified of the denial, the veteran did not 
appeal this action. 

3. Additional evidence received since the unappealed rating 
action of May 1993, taken together with evidence previously 
on file does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for glaucoma, 
cataract, and optic nerve cupping of the left eye. 

4. Additional evidence received since the unappealed rating 
action of May 1993, taken together with evidence previously 
on file does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for enucleation 
of the right eye due to glaucoma.  

5. The medical evidence of record does not show the veteran 
has radiation poisoning.

6. While treated for hypertrophied tonsils and growths on his 
vocal cords during service, there is no current evidence of 
chronic residuals of these disorders or is there competent 
evidence of a current loss of voice.  

7. The evidence is completely negative for a neck injury or 
chronic residuals thereof at any time.  

8. The evidence does not establish that the veteran had an 
injury or injuries of the left leg or groin during service 
which caused chronic residual disability.  




CONCLUSIONS OF LAW

1. The veteran is not a "radiation-exposed veteran."  
38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) 
(2007).  

2. The unappealed rating action of May 1993 which denied 
service connection for glaucoma, cataract, and optic nerve 
cupping of the left eye and for enucleation of the right eye 
due to glaucoma, and of which the veteran was notified, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a) (2007).  

3. The new and material evidence, when considered with the 
old evidence, is not sufficient to reopen the claim for 
service connection for glaucoma, cataract, and optic nerve 
cupping of the left eye.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007). 

4. The new and material evidence, when considered with the 
old evidence, is not sufficient to reopen the claim for 
service connection for enucleation of the right eye due to 
glaucoma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  

5. Radiation poisoning was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).  

6. Loss of voice was not incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

7. Chronic residuals of a neck injury were not incurred in or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

8. Chronic residuals of a left leg and a groin injury were 
not incurred in or aggravated during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



The RO provided pre-adjudication VCAA notice by letter, dated 
in August 2004.  
On the claims to reopen, the notice included the type of 
evidence needed to substantiate the claims to reopen, namely, 
new and material evidence, that is, evidence, which was not 
redundant or cumulative of evidence previously considered and 
pertained to the reason the claim was previously denied, that 
is, 
he had not responded to a development letter in September 
1992 concerning his exposure to radiation. The notice 
included the type of evidence necessary to establish the 
underlying claims of service connection, namely, evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  

On the new claims of service connection, the VCAA notice 
included the type of evidence necessary to substantiate the 
claims, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  

In each instance, the veteran was notified that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtaining private medical records 
on his behalf.  The notice included the general provision for 
the effective dates of the claims, that is, the dates of 
receipt the claims. 

As for content of the VCAA notice, the document substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim, except for the 
degree of disability assignable); and of Kent v. Nicholson, 
20 Vet. App. 1 (2006) (notice of the evidence necessary to 
reopen the claim and the evidence necessary to establish the 
underlying claim for the benefit sought). 

To the extent that the VCAA notice omitted the degree of 
disability assignable, the notice was defective, but as the 
claims are denied, no disability rating can be assigned as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to the limited content 
error of the VCAA notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The veteran was afforded the opportunity to 
testify at a personal hearing before the undersigned Veterans 
Law Judge in February 2008.  The RO has obtained the 
veteran's available service medical records and taken steps 
to locate service medical records that the veteran has 
described as being missing, but such steps were unsuccessful.  
The RO has also obtained private and VA records.  Pursuant to 
his request, a complete copy of the veteran's claim file was 
forwarded to him in January 2001.  The veteran has not 
identified any additionally available evidence for 
consideration in his appeal.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim.  As to the applications to reopen the 
claims for service connection for glaucoma, cataract, optic 
nerve cupping of the left eye, and enucleation of the right 
eye due to glaucoma, under the duty to assist, a VA medical 
examination or medical opinion is not authorized unless new 
and material evidence is presented.  38 C.F.R. 
§ 3.159(c)(4)(iii), and that is not the case here. 

VA did conduct the necessary medical inquiry in an effort to 
substantiate the claim of service connection for loss of 
voice.  As for the other claims of service connection, a VA 
examination is not required, when as here, there is an 
absence of evidence of an association with an established 
event or injury in service.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen 

Procedural and Factual Background

In a rating decision in May 1993, the RO denied service 
connection for glaucoma, cataract, and optic nerve cupping of 
the left eye and for enucleation of the right eye due to 
glaucoma because the eye disabilities were not shown in 
service and there was no record that the veteran was exposed 
to ionizing radiation during service. 

After the veteran was notified of the adverse determinations 
and of his procedural and appellate rights, he did not appeal 
the rating decision and the rating decision by the RO became 
final by operation of law.  38 C.F.R. § 3.104.

The evidence then of record is summarized below. 

The service personnel records show that the veteran arrived 
in the Far East in November 1945 and returned to the United 
States in July 1946.  He received the Occupation of Japan 
medal.  His primary duty was a truck driver.  

Service medical records show that the veteran's unit was in 
Tokyo, Japan, in May and June 1946.  In May 1946, tonsilar 
hypertrophy was diagnosed.  In June 1946, hemangioma of the 
left vocal cord was diagnosed.  On separation examination, it 
was noted that growths had been removed from both vocal cords 
at Fitzsimons General Hospital in October 1946.  The 
pertinent finding was hypertrophied tonsils. 

After service, private medical records disclose that in April 
1992 there was a long history of bilateral glaucoma, and the 
veteran's right eye was surgically removed (enucleated).  In 
March 1993, it was reported that the veteran's right eye 
cataract was nuclear sclerotic.



In September 1992, a private physician stated that he had 
treated the veteran since 1987 for severe glaucoma and that 
the veteran had a prosthetic right eye as a complication of 
glaucoma and cataract surgery.  The physician stated that the 
veteran continued to have glaucoma of the left eye and the 
optic nerve was totally cupped in the left eye due to 
glaucoma.  He also had a cataract of the left eye.  

Current Application

Although the prior rating decision by the RO of May 1993 
became final, it may nevertheless be reopened if new and 
material evidence is presented.  38 U.S.C.A. §§ 7105(c) and 
5108. 

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim. Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The veteran submitted the current application to reopen the 
claims of service connection for eye disabilities in July 
2004. 

As the application was received after August 29, 2001, the 
current regulatory definition of new and material evidence 
applies.  New evidence means existing evidence not previously 
submitted to agency decision makers; material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v.  
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence 

The additional evidence received since the May 1993 rating 
decision includes private medical records from 1987 to 2004 
which show, in part, continued treatment for glaucoma.  Also, 
in January 1987, it was reported that the veteran had had 
glaucoma for 15 years.  In October 2000, he had surgery for 
cataract of the left eye.  

VA records from 2001 and 2002 also show, in part, continued 
treatment for glaucoma.  In February 2001, it was noted that 
two months earlier he had had surgery for cataracts of the 
left eye.  

In August 2004, the veteran stated that he was in Nagasaki, 
Japan, when the bomb was dropped and he remained in the area 
for two days.  

The veteran also submitted copies of photographs depicting 
the veteran in Japan in 1945. 

In a letter received in January 2005, the veteran stated that 
he had been aboard a ship that was anchored off the coast of 
Nagasaki, Japan, for about 24 hours before the ship moved 
because of extensive radiation levels.  He stated that over 
the years he had developed glaucoma in both eyes and one eye 
had to be removed.  He still received treatment for glaucoma 
of the other eye and recently had a cornea transplant.  He 
was now legally blind and had not been able to drive since 
1985.  

In March 2005, the veteran submitted a letter from the 
National Personnel Records Center indicating that his 
military medical records were not in their files.   

In February 2008, the veteran testified that his disabilities 
were manifestations of or were aggravated by the veteran's 
in-service exposure to ionizing radiation.  The veteran 
indicated that his multiple medical problems were due to in-
service radiation exposure, and that a physician had stated 
that his medical problems were due to in-service radiation 
exposure.  

Analysis 

In order that the additional evidence may be considered new 
and material under the current definition of 38 C.F.R. § 
3.156(a), the evidence must relate to the basis for the prior 
denial of the claims, namely, the absence of any eye 
disability during service or evidence of exposure to ionizing 
radiation during service.

The additional evidence presented since the May 1993 rating 
decision by the RO merely confirms that the veteran continues 
to have eye problems that were first documented after 
service. 

As the additional evidence does not relate to unestablished 
facts necessary to substantiate the claims, namely, evidence 
of eye disabilities during service, or evidence that the 
veteran was exposed to ionizing radiation during service, the 
evidence is not new and material, and the claims are not 
reopened.  Because the claims are not reopened, the benefit-
of-the-doubt standard of proof does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

New Claims of Service Connection 

Principles of Service Connection

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected where a person is a 
"radiation-exposed veteran" as statutorily defined.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service-connected pursuant to 38 
C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

A "radiation-exposed veteran" is defined by 38 U.S.C.A. 
§ 1112(c)(4)(A) and 38 C.F.R. § 3.309(d)(3)(i) as either a 
veteran who while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device, 38 U.S.C.A. 
§ 1112(c)(4)(B)(i) and 38 C.F.R. § 3.309(d)(3)(ii)(A); the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946, 38 U.S.C.A. § 1112(c)(4)(B)(ii) 
and 38 C.F.R. § 3.309(d)(3)(ii)(B); or internment as a 
prisoner of war (or service on active duty in Japan 
immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946, 38 U.S.C.A. 
§ 1112(c)(4)(B)(iii) and 38 C.F.R. § 3.309(d)(3)(ii)(C). 

Diseases which are presumptively service-connected by statute 
based upon "radiation-exposed veteran" status are: Leukemia 
(other than chronic lymphocytic leukemia); thyroid cancer, 
breast cancer, pharynx cancer, esophageal cancer, stomach 
cancer, small intestine cancer, pancreatic cancer, multiple 
myeloma, lymphomas (except Hodgkin's disease), bile duct 
cancer, gallbladder cancer, primary liver cancer (except if 
cirrhosis or hepatitis B is indicated), salivary gland 
cancer, and urinary tract cancer, bronchiolo-alveolar cancer, 
bone cancer, brain cancer, colon cancer, lung cancer, and 
ovarian cancer.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. 
§ 3.309(d)(2).  

Under 38 C.F.R. § 3.311, a dose assessment is required where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  "Radiogenic diseases" under 38 C.F.R. § 3.311 
are defined as a diseases that may be induced by ionizing 
radiation, and specifically includes, in part, any form of 
cancer or posterior subcapsular cataracts.  

Also additional development is required where competent 
scientific or medical evidence is presented that a disease 
not listed under 38 C.F.R. § 3.311(b) is a radiogenic 
disease.  

Also, service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection is also possible 
for any disease initially diagnosed after discharge from 
service when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For a veteran who served 90 days or more of active service, 
there is a presumption of service connection for glaucoma, if 
the disability is manifest to a compensable degree within one 
year of discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The absence of any one element will result 
in the denial of service connection.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).  



Incomplete Service Medical Records

The veteran alleges that his service medical records are 
incomplete because they do not contain records of his 
treatment for disability that required that he be returned 
from Japan to the United States and his continued treatment 
at several military medical facilities thereafter. 

Where the service medical records are incomplete, VA's 
obligation to explain findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In other words, the legal standard for proving a 
claim is not lowered; rather, the Board's obligation to 
discuss and evaluate evidence is heightened.  Russo v. Brown, 
9 Vet. App. 46 (1996).  

Moreover, the absence of some of the service medical records 
does not create an adverse-presumption against VA.  Cromer v. 
Nicholson, 19 Vet. App. 215 (2005) (holding there was no 
adverse evidentiary presumption against VA in a case in which 
the veteran's service medical records were destroyed in a 
fire).   

Factual Background 

The available service medical record that in May 1946 
tonsilar hypertrophy was diagnosed.  In June 1946, hemangioma 
of the left vocal cord was diagnosed.  On separation 
examination, it was noted that growths had been removed from 
both vocal cords at Fitzsimons General Hospital in October 
1946.  The pertinent finding was hypertrophied tonsils.  The 
available service medical records contain no complaint, 
finding, history, or treatment of radiation poisoning, 
permanent loss of voice, residuals of a neck injury, or 
residuals of a left leg and a groin injury. 

In a letter received in January 2005, the veteran stated that 
he had been aboard a ship that was anchored off the coast of 
Nagasaki, Japan, for about 24 hours before the ship moved 
because of extensive radiation levels.  He then went to Kobe, 
Japan, for 3 or 4 months and then was stationed in Tokyo.  
His throat had begun to be sore and his voice diminished as 
he was leaving Kobe, Japan.  

After being in Tokyo for one to two months, the veteran 
stated that he began bleeding from the nose and throat and 
after an evaluation he was ordered to report to the 
dispensary for further evaluation.  About two weeks later he 
was sent to the Eight Army Hospital in Tokyo.  Two days 
later, he completely lost his voice and the bleeding 
increased.  He was then shipped back to the United States on 
a hospital boat and was put in the Letterman General Hospital 
in San Francisco but after two weeks he was sent to William 
Beaumont (now Brooks) Hospital in El Paso, Texas.  From 
there, after about two weeks, he was sent home, at which time 
he could not talk.  Five to ten days later he was ordered to 
report to Fitzsimons General Hospital in Denver.  At that 
facility he had surgery and his voice improved a little.  He 
also stated that upon returning to the United States he had 
had a repair of a variocele but developed an infection.  
Subsequently, he had had two hernia operations and part of 
his stomach removed.  He had boils covering his legs which 
oozed and bleed and had been told that it was probably just 
jungle rot.  Over the years he had developed glaucoma in both 
eyes and one eye had to be removed.  He still received 
treatment for glaucoma of the other eye and recently had a 
cornea transplant.  He was now legally blind and had not been 
able to drive since 1985.  

In March 2005, the veteran submitted a letter from the 
National Personnel Records Center indicating that his 
military medical records were not in their files.  If the 
records had been there in July 1973 the records would have 
been in an area that suffered the most damage in a fire that 
month and would have been destroyed.  There were alternate 
records that might show dates of hospitalization or treatment 
and sick reports and morning reports might also provide 
information.  A search for relevant records had been made and 
copies of all entries were provided to the veteran (and 
attached to the copy of the March 2005 letter sent to the 
RO).  

In February 2008, the veteran asserted that his disabilities 
were manifestations of or were aggravated by the veteran's 
in-service exposure to ionizing radiation.  The veteran 
testified that during service he was a driver, that he was on 
a ship about a quarter of a mile off shore when the atomic 
bomb was dropped on Nagasaki, Japan.  

The veteran stated that his unit did not enter Nagasaki for 
at least 2 days after the atomic bomb was dropped and his 
ship left the Nagasaki area and went to Kobe, Japan, where he 
drove a truck and after that he went to Tokyo.  He stated 
that he sustained an injury to his left groin area while 
unloading 50 gallon barrels.  He also stated that he had 
bleeding in his throat for which he sought treatment and was 
hospitalized.  The veteran's representative stated that 
attempts to locate records of the hospital ship and the 
military hospital in San Francisco had been unsuccessful and 
the available service medical records did not show treatment 
for any radiation related illness. 

The veteran further testified that from the military hospital 
in San Francisco he was transferred to a medical facility at 
W. Beaumont, but at no time was he told what the physicians 
had found. He stated he was hospitalized at Fitzsimmons 
General Hospital in Denver where he had two operations on his 
throat.  The veteran indicated that his multiple medical 
problems were due to in-service radiation exposure, and that 
a physician had stated that his medical problems were due to 
in-service radiation exposure.   

Radiation Poisoning

With respect to Hickson element (1), there is no evidence 
that the veteran currently has residuals of radiation 
poisoning.  In fact, the veteran has never even stated that 
he was formally diagnosed as having radiation poisoning.  Nor 
has he submitted any medical records documenting the 
diagnosis of this condition.  To the contrary, his testimony 
suggests only that he believes that his deteriorating state 
of health is due to his alleged and unproven in-service 
exposure to ionizing radiation.  

In the absence of a competent evidence of a diagnosis of 
radiation poisoning, that is, medical evidence showing the 
veteran has residuals of radiation poisoning, service 
connection is not warranted.  The case law is well settled 
that to warrant service connection for a claimed disability, 
there must be evidence of a current disability.  See Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

To the extent that the veteran asserts that suffers from 
radiation poisoning and to the extent that lay evidence can 
be competent to establish a diagnosis of a medical condition, 
a layperson is competent to identify a medical condition 
where the condition is a simple one, such as a broken leg as 
opposed to a form of cancer. Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  In this case, radiation poisoning is 
not a condition under case law, where lay observation has 
been found to be competent to establish a diagnosis and the 
determination as to the presence of the disability therefore 
is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  

Where as here, the diagnosis of radiation poisoning is not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim because a layperson is not 
competent through education, training, and expertise to offer 
an opinion on a medical diagnosis. 38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its finding as to a question involving a medical 
diagnosis, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim 
as articulated above, the preponderance of the evidence is 
against the claim of service connection for radiation 
poisoning, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Loss of Voice

On VA examination in June 2005, the veteran's claim folder 
was reviewed by the examiner.  The veteran stated that he had 
a growth removed from his vocal cords in 1946.  He indicated 
that he occasionally his voice faded.  

On examination of the larynx, the pertinent findings were 
mild senile changes of the vocal cords, which were considered 
normal for his age.  The mobility of the vocal cords was 
normal.  There was no evidence of acute or chronic 
laryngitis.  The examiner reported that there was no evidence 
of laryngeal or vocal cord abnormality and that the veteran's 
current vocal function was within normal limits without 
evidence of loss of voice.  

While the veteran is competent to say he has loss of voice, 
clearly he does not.  In the absence of a current evidence 
that the veteran suffers from a loss of voice, there is no 
valid claim of service connection.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

Residuals of Neck Injury and Residuals of Left Leg and a Left 
Groin Injury

With respect to Hickson element (1), there is no evidence 
that the veteran currently has residuals of neck injury or 
residuals of left leg and a left groin injury.  

In the absence of a competent evidence of a diagnosis of 
residuals of neck injury or residuals of left leg and a left 
groin injury, service connection is not warranted.    That a 
condition or injury was shown in service alone is not enough, 
there must be a current disability resulting from that 
condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of any present disability, 
there can be no valid claims.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

To the extent that the veteran asserts that has residuals of 
injuries suffered in service and to the extent that lay 
evidence can be competent to establish a diagnosis of a 
medical condition, a layperson is competent to identify a 
medical condition where the condition is a simple one, such 
as a broken leg as opposed to a form of cancer. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, permanent residuals of neck injury or residuals 
of left leg and a left groin injury are not conditions under 
case law, where lay observation has been found to be 
competent to establish a diagnosis and the determination as 
to the presence of any residuals of an injury therefore is 
medical in nature, that is, not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).  

Where as here, the diagnosis of residuals of an injury is not 
capable of lay observation, competent medical evidence is 
required to substantiate the claims because a layperson is 
not competent through education, training, and expertise to 
offer an opinion on a medical diagnosis. 38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its finding as to a question involving a medical 
diagnosis, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claims 
as articulated above, the preponderance of the evidence is 
against the claims of service connection for residuals of 
neck injury or residuals of left leg and a left groin injury, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).
ORDER

The application to reopen the claim of service connection for 
glaucoma, cataract, and optic nerve cupping of the left eye 
is denied.  The application to reopen the claim of service 
connection for enucleation of the right eye due to glaucoma 
is denied. 

Service connection for radiation poisoning is denied.  
Service connection for loss of voice is denied.  Service 
connection for residuals of a neck injury is denied.  Service 
connection for residuals of a left leg and a left groin 
injury is denied.  

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


